Counsel for the movant contends that separate acts of negligence were alleged against the motor carrier, in which the driver had no part; and that for this reason the opinion is based on a wrong assumption. A careful reading of this petition convinces us that every act of negligence alleged against the motor carrier is also alleged against the driver, Duhart. Even so, we have expressly held that unless Duhart, a resident of Houston County, was liable, the motor carrier, a resident of Bibb County, could not be held liable in a suit filed against it in Houston County, In a suit filed in Houston County against a citizen of Bibb County because of alleged joint negligence with a citizen of Houston County, no judgment therein may be predicated against the citizen of Bibb County alone. Unless the liability is joint, the court loses jurisdiction of a citizen of another county.
Rehearing denied. Broyles, C. J., and MacIntyre, J., concur.